I concur fully in the foregoing opinion of Justice Angellotti, except that I am not disposed to hold that the giving of an instruction as to verbal admissions is violative of the constitutional provision that "judges shall not charge juries with respect to matters of fact." On that point I accord with the declaration in People v. Wardrip, 141 Cal. 232, (in the opinion by the court on rehearing I did not participate,) that such an instruction "states a mere commonplace within the general knowledge of juries; and we do not think that either the giving or the refusing of such an *Page 393 
instruction would warrant reversal." I think that this sufficiently disposes of such an instruction, and I am not inclined to go further.